Title: To James Madison from James Monroe, 28 September 1803 (Abstract)
From: Monroe, James
To: Madison, James


28 September 1803, London. Introduces the bearer, Mr. Halsey, “a respectable citizen” of Rhode Island. “He has been introduced to me as a young man of the best connections there, and I have understood from the best authority, that his character & conduct in Europe, have been such as might be expected from a person well educated and connected in the UStates. I shall thank you to present Mr. Halsey to the President, and to shew him such attention as it is usual for you to bestow on gentlemen of his pretentions.”
 

   
   RC (DLC: Rives Collection, Madison Papers). 1 p.



   
   Thomas Lloyd Halsey (ca. 1776–1855) came from a wealthy Providence family and was educated at the College of Rhode Island (later Brown University). His 1804 application to be secretary of legation in Madrid was unsuccessful, but JM appointed him U.S. consul at Buenos Aires in 1812 (William Eustis to JM, 4 July 1804 [DNA: RG 59, LAR, 1801–9, filed under “Halsey”]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:277).


